Citation Nr: 0335060	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from February 1968 to 
December 1970.  Service in Vietnam is indicated by the 
evidence of record. 

Claims of entitlement to service connection for PTSD and for 
depression were denied in an April 1985 rating decision.  In 
an August 1992 rating decision, the RO reopened and denied 
the PTSD claim.  The veteran did not appeal those decisions.  

In March 1999, the RO received the veteran's request to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.  In a May 2001 rating decision, the 
RO reopened the claim and denied the claim on its merits.  
The veteran disagreed with the May 2001 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 2002.  

The veteran testified at a personal hearing before a RO 
Hearing Officer in August 2002.  The transcript of the 
hearing is associated with the veteran's claims folder.

The Board notes in passing that although the issue as 
certified by the RO was entitlement to service connection for 
PTSD, in attempting to reopen his claim the veteran did not 
limit his claim to PTSD.  Accordingly, the Board believes 
that the issue before it is as listed above, entitlement to 
service connection for a psychiatric disorder, to include 
PTSD.  See 38 C.F.R. § 19.35 (2003) [a VA Form 8, 
certification of appeal, is issued by the RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue].

The Board observes that in January 2003, the veteran 
submitted an informal claim of entitlement to service 
connection for adult onset diabetes, based on exposure to 
herbicides in Vietnam.  That issue has not yet been 
adjudicated, and it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In an unappealed August 1992 rating decision, the RO 
denied service connection for PTSD. 

2.  The evidence associated with the claims file subsequent 
to the RO's August 1992 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  During his service, the veteran was not engaged in combat 
with the enemy.

4.  The evidence of record is insufficient to verify the 
occurrence of any of the veteran's claimed in-service 
stressors.

5.  Competent medical evidence does not reveal that a 
psychiatric disorder other than PTSD is causally related to 
an incident of his military service.


CONCLUSIONS OF LAW

1.  The August 1992 RO rating decision is final.  New and 
material evidence has been received which is sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.136 (2001); 
38 C.F.R. § 20.1103 (2003). 

2.  A psychiatric disorder, to include PTSD, was not incurred 
as a result of the veteran's active military service.  38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran entitlement to service connection for a 
psychiatric disorder, to include PTSD. 

The Board initially points out that although the RO reopened 
the veteran's claim and adjudicated it on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5013 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The United Sates Court of 
Appeals for Veterans Claims (the Court) held in Quartuccio 
that the notice provisions of the VCAA apply in cases, such 
as this, in which an initial  determination must be made as 
to whether new and material evidence has been received.  

The Board finds that VA's obligations under the VCAA with 
respect to notification have been met.  The veteran was 
notified by the May 2001 rating decision, and by the 
September 2002 statement of the case (SOC) of the pertinent 
law and regulations and of the need to submit additional 
evidence on his claim.

The RO sent a letter to the veteran in February 1992, 
following receipt of his request to reopen the claim, which 
specifically notified him that a detailed description of the 
traumatic incidents that resulted in his PTSD was needed.  He 
was told precisely what information to include.  He was also 
notified that he should include any private medical evidence 
pertinent to the claim.  

While the February 1992 letter was sent prior to enactment of 
the VCAA and thus reflected an earlier standard, the RO sent 
an attachment to the September 2002 SOC that specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of that attachment as to what evidence he was required 
to provide and what evidence VA would attempt to obtain on 
his behalf.  That document explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that, 
even though the letter requested a response within 30 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has now expired. 

The Board concludes that the VCAA notification sent to the 
veteran in September 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 C.F.R. 
§§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent 
they provide a claimant "not less than 30 days" to respond to 
a VCAA notification letter because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the notification 
sent to the veteran expressly informed him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.

Moreover, in PVA , the Federal Circuit's concern was that a 
claimant would be unaware of the time he had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
numerous occasions, in response to the statement of the case 
and the 90-days notice of transfer of the claims file to the 
Board that he had more time to submit evidence.  And 
presently, no additional evidence appears to be forthcoming 
more than a year after he was furnished the formal VCAA 
notice in September 2002.  Since this claimant has, as a 
matter of fact, been provided at least one year to submit 
evidence after the VCAA notification, and it is clear that he 
has nothing further to submit, the adjudication of his claims 
by the Board at this time will proceed.

The Board notes that in the March 2003 informal hearing, the 
veteran's representative asserted that the veteran had not 
been properly notified of the evidence necessary to 
substantiate his claim.  At page 5 of that document, the 
representative stated that "VA has a categorical and 
unambiguous obligation to explain to each claimant and 
representative what information and/or evidence [is] 
necessary to substantiate the claim."  For reasons expressed 
above, the Board believes that the notice provisions of the 
VCAA have been complied with.  To the extent that the 
veteran's representative is suggesting that VA somehow must 
divine what specific evidence is required in this or any 
other case, the Board rejects that contention.  Cf. Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995) [VA is not held to a 
standard of prognostication].  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.  The relevant version of the law 
follows. 

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support a claim.  See 38 
C.F.R. § 3.303(b).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).   
Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board agrees with the RO that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  

At the time of the August 1992 rating decision, there was of 
record a diagnosis of PTSD and medical evidence that related 
the diagnosis to the veteran's claimed in-service stressors.  
However, at that time there was no evidence outside of the 
diagnosis and the veteran's own contentions to substantiate 
his claimed stressors.  Since filing to reopen his claim, the 
evidence received includes research from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
statements submitted by servicemen who knew the veteran in 
service.  Such evidence directly addresses the existence of 
the claimed stressor events, an element which was lacking at 
the time of the August 1992 decision.

The Board finds that this recently submitted evidence is new 
and material with respect to the issue of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD.  It was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See Hodge, supra.  
Because as new and material evidence has been submitted, the 
Board finds that the veteran's claim of entitlement to 
service connection for a psychiatric disorder is reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  



(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
In particular, the Board must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In this case, as described elsewhere in this decision, the RO 
did not limit its discussion to the issue of new and material 
evidence, but reopened and adjudicated the claim on the 
merits in the May 2001 rating decision.  The Board notes 
that, similarly, the veteran has not limited his presentation 
to the matter of submission of new and material evidence, but 
has amply set forth his contentions as to why he believes 
that service connection should be granted on numerous 
occasions.  Under these circumstances, the Board believes 
that Bernard concerns have been satisfied.  The Board is 
therefore of the opinion that the veteran will not be 
prejudiced by its consideration of this issue on its merits.

(ii.) Duty to assist

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development of his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified VA outpatient treatment 
records, and the RO requested and obtained those records.  
The RO also obtained the veteran's service medical records 
and service personnel records, and obtained information from 
USASCRUR in an attempt to verify the veteran's stressor 
events.  The RO also requested and obtained the veteran's 
Social Security Administration (SSA) disability records.  In 
addition, the veteran was afforded a VA mental disorders 
examination.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The Board notes, as pointed out by the April 2001 VA examiner 
and by the veteran's representative in the March 2003 
informal hearing, the April 2001 examiner was unable to 
obtain the veteran's claim file for review in conjunction 
with the examination.  It is unclear whether the 
representative raised this issue as a request for an 
additional examination based on inadequacy of the April 2001 
examination.  However, the Board finds that another 
examination is not warranted, as the existence of a diagnosis 
of PTSD and other psychiatric diagnoses is conceded, as is a 
relationship between the diagnosis of PTSD and the events 
described by the veteran.  As will be discussed below, it is 
the corroboration and substantiation of those stressor events 
that is at issue in this case.  

In the absence of corroborated stressors or an in-service 
disease or injury, referral of this case for a VA examination 
or opinion as to the etiology of the veteran's claimed 
psychiatric disorder would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  Determination as to the existence of 
stressors is independent of VA examination or medical 
opinion.  In other words, any medical opinion which links the 
veteran's claimed psychiatric disorder to an unverified in-
service incident would necessarily be based solely on the 
veteran's uncorroborated assertions.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

In short, in the absence of a corroborated in-service 
incident upon which a medical examiner could base a 
psychiatric diagnosis, any such opinion would not aid the 
Board in its decision or benefit the veteran.  Under the 
circumstances presented in this case, a remand for such 
examination and opinion would serve no useful purpose because 
such examination is not "necessary".  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 USCA § 5103A(a)(2). 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he did not want a BVA hearing.  The veteran was afforded 
a personal hearing before a RO Hearing Officer in August 
2002, the transcript of which is of record.  The veteran's  
representative has also submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

(iii.) Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The Board again notes that in Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the  Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In other words, just because evidence is 
sufficient to reopen a claim does not mean that it is 
sufficient to allow for the grant of the benefits sought.  In 
addition, the Justus presumption of credibility does not 
apply at this stage of the Board's deliberations.  In 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The Board will now move on to separate discussions of the 
veteran's PTSD claim and his claim for psychiatric 
disabilities other than PTSD.

Service connection - PTSD

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003); Moreau, supra.

There is of record a current medical diagnosis of PTSD that 
has been linked to the veteran's military service; 
accordingly, elements (1) and (3) above have arguably been 
satisfied.  However, there is still the question of whether 
there is credible supporting evidence that an in-service 
stressor actually occurred.

(i.) Combat status

The requirements for verification of a stressor event are 
largely determined by whether the veteran engaged in combat 
with the enemy during his period of active military service.  

The Board observes that, at times, the veteran has attested 
to having been in combat; however, the Board is unable to 
identify satisfactory objective evidence which proves this 
assertion.  The veteran contends that he served as a truck 
driver in Vietnam, and many of his stressors stem from this.  
A letter from T.S. attests to his being present with the 
veteran on a water run when the truck was fired on by a 
sniper.  

The Board notes that the veteran did not receive any awards 
or decorations indicative of combat participation.  A review 
of the veteran's Form DD-214 shows that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal and the Army Commendation Medal.  
The Board finds that none of these awards is conclusive on 
the issue of combat status.  The National Defense Service 
Medal was awarded to all personnel for honorable active 
service for any period between June 27, 1950 and July 27, 
1954, or between January 1, 1961 and August 14, 1974.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  The Vietnam Service 
Medal was also awarded to all members of the Armed Forces of 
the United States serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspace thereover in direct support of operations in 
Vietnam.  Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.  

The Army Commendation Medal is awarded to any member of the 
Armed Forces of the United States other than General Officers 
who, while serving in any capacity with the Army after 6 
December 1941, distinguished himself/herself by heroism, 
meritorious achievement or meritorious service.  While this 
medal can be awarded for combat related acts, an award may 
also be made for acts of noncombatant-related acts which do 
not meet the requirements for an award of the Soldier's 
Medal.  Thus, receipt of this medal does not imply combat 
participation.  

A review of the veteran's service medical records shows that 
he did not incur any injuries reflective of participation in 
combat.  

Statements from the veteran's fellow servicemen report that 
the veteran's truck was fired on by a sniper.  However, such 
an incident is not shown on the operational reports obtained 
by USASCRUR.  The Board affords such official reports more 
weight of probative value than statements of the veteran and 
his fellow servicemen made over 30 years later.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

The veteran stated in his January 2002 notice of disagreement 
that all of Vietnam was a combat zone.  Setting aside whether 
this is a factually true statement, 38 U.S.C.A. § 1154 
requires that the veteran have actually participated in 
combat with the enemy, meaning participation in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  

After reviewing the record, the evidence in favor of the 
veteran consists exclusively of unverified statements of the 
veteran and some friends.  The objective evidence does not 
indicate any combat-related activity on the part of the 
veteran.  The Board therefore concludes that combat status 
has not been demonstrated in this case. 
Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.

(ii.) Corroboration of stressors

The veteran's stressors, as described in various statements 
submitted by him and as transcribed in medical records 
generally consist of witnessing, participating in or 
contributing to the deaths of civilians and fellow servicemen 
and being fired upon by snipers.  

In a February 1992 statement, the veteran described being 
fired at by snipers while driving his truck.  The veteran 
also described the death of a Sgt. S. from the motor pool and 
witnessing a Vietnamese being killed in front of his truck.  

In a January 1999 stressor questionnaire, the veteran stated 
that he witnessed shelling at the airport in Bien Hoa when he 
first landed in Vietnam.  He stated that he was shot at in 
his truck.  He reported that he saw people who had been shot 
and killed.  He again stated that a fellow driver, Sgt. S, 
was killed.  He stated that a fellow serviceman, SP4 B., was 
shot in the leg and the veteran had to drive him to get 
medical help.  [During his personal hearing, the veteran the 
veteran gave a different name for this solder, stating that 
he had been sure it was B., but found out later it was M.]  
The veteran stated that he witnessed the killing of a 
civilian; that he ran over people with his vehicle; and that 
he shot at kids who were stealing from his truck.  

During an April 2001 VA psychiatric examination, the veteran 
also described having his truck fired upon by snipers.  He 
stated that he saw a Korean soldier shoot a Vietnamese 
soldier in line waiting for water and that he saw another 
Korean soldier shoot a Vietnamese civilian.  The veteran 
stated that he saw a helicopter get hit and go up in a ball 
of fire near Tan An.  He also stated that he was surprised by 
some Viet Cong in Cho Lan, who came into the village looking 
to kill Americans.  He woke up in a garbage dump covered in 
filth and had no idea how he got there.  

During a March 1992 examination, the veteran reported that 
the sniper fire he encountered resulted in the deaths of 
servicemen named S. and B. (later M.).  

A review of the claims file reveals that all reasonable 
attempts have been made by VA to verify the veteran's claimed 
stressors.  It appears that all of the veteran's known 
service personnel records available from the National 
Personnel Records Center (NPRC) have been obtained and 
associated with the claim file.  Moreover, the RO has 
contacted USASCRUR in order to gather any information 
available that would be relevant to verifying the veteran's 
stressors.  

A report of significant activities and lessons learned by the 
veteran's unit for the periods ending January 31, 1970, April 
30, 1970 and July 31, 1970 offer no confirmation of the 
veteran's claimed stressors.  Operational reports for the 
169th Engineer Battalion and the 1st Logistical Command for 
the period ending January 31, 1970 do not record any of the 
incidents claimed by the veteran.  These records show that on 
January 28, 1970, an individual shot approximately 10 rounds 
at personnel of the 544th Engineer Company.  There were no 
casualties.  The veteran claims that his truck was shot at 
during this period; however, the veteran's records do not 
show that he was ever assigned to the 544th Engineer Company.  

The Operational Reports show that on January 21, 1970, the 
Long Binh post received rocket fire and incurred some damage.  
Two helicopters were moderately damaged and one helicopter 
was destroyed.  Three personnel from the 199th Light Infantry 
Brigade were wounded.  While the veteran stated that he saw a 
helicopter get hit, he described a different location for the 
attack (near Tan An).  

During his August 2002 hearing, the veteran's representative 
asserted that the rocket fire noted to have occurred at Long 
Binh was in fact the attack witnessed by the veteran when he 
first flew into Vietnam.  However, by the veteran's own 
statement, he flew directly into Bien Hoa.  By the veteran's 
own account, Long Binh and Bien Hoa were "less than 10 miles 
apart".  The veteran stated that he saw mortar rounds 
hitting in the runway area, an account which is inconsistent 
with having been miles away.  It does not appear that his 
account is consistent with the reported rocket attack at Long 
Binh, and the Board rejects the contentions of the veteran 
and his representative.

This case is distinguishable from Suozzi v. Brown, 10 Vet. 
App. 307 (1997) and Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In those cases, the claimants' location in the 
general vicinity of the claimed stressful events was 
confirmed by official sources.  In this case, however, there 
is no evidence from official sources or other credible 
corroborating evidence that the dates and times of the 
veteran's claimed stressors correspond to events shown to 
have occurred.  

As discussed above, the statements from the veteran's fellow 
servicemen indicate that he was fired upon by snipers.  None 
of those statements was specific as to dates and locations of 
the alleged sniper attacks, and such attacks are not reported 
in official sources.  The Board accords greater weight of 
probative value to the information contained in the 
operational reports obtained by USASCRUR and in the veteran's 
service records, which do not record such events.  

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, while there is some evidence, in the form of vague 
statements from the veteran's comrades, which supports the 
existence of the claimed stressors, the Board finds that such 
statements is not as persuasive as the official evidence 
which contradicts them.  

The veteran contends that, because he was granted SSA 
benefits based on his PTSD, VA should grant his claim.  
However, while the determination of the SSA is evidence which 
must be considered, SSA administrative decisions, which 
involve the application of entirely different regulations, 
are not binding on VA or the Board.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In this case, the 
SSA determination goes to the matter of diagnosis of PTSD, 
which is not the heart of this case.  As discussed elsewhere 
in this decision, PTSD has been diagnosed by VA medical 
personnel.  The crucial element here, as explained above, is 
the matter of stressors.  SSA law and regulation, and the 
SSA's inquiry, are not focused on the veteran's claimed 
stressors, since etiology is not significant in awarding SSA 
benefits.  The SSA determination does not delve into the 
veteran's stressors and is therefore of negligible value.  

In sum, establishment of a stressor is one of the elements 
required for entitlement to service connection for PTSD.  For 
reasons explained above, a preponderance of the evidence of 
record is against the veteran's claim as to this crucial 
matter.  In the absence of one of the required elements under 
38 C.F.R. § 3.304(f), the veteran's claim of entitlement to 
service connection for PTSD is denied.

Service connection - psychiatric disability other than PTSD

The Board must also address whether the veteran's broader 
claim of entitlement to service connection for a psychiatric 
disorder can be granted.  As noted above, in order for 
service connection to be granted, three elements must be 
present: (1) a current disability; (2) in-service incurrence 
of such disability; and (3) medical nexus.  See Hickson, 
supra.

In addition to the diagnosis of PTSD, the veteran has been 
diagnosed with numerous other psychiatric disorders.  In 
March 1987, he was diagnosed with a personality trait 
disturbance, and passive aggressive personality aggressive 
type, or emotionally unstable personality; depressive 
reaction with personality trait disturbance.  He was also 
diagnosed with mild dysthymia.  In a December 1988 
psychiatric evaluation, the veteran was diagnosed with an 
adjustment reaction with depressed mood, a somatization 
disorder, dysthymic disorder and alcohol and nicotine 
dependence.  The veteran was diagnosed with an anxiety 
disorder in March 1992.  

The Board notes that personality disorders are considered to 
be congenital or developmental disabilities for which service 
connection may not be granted.  
See 38 C.F.R. §§ 3.303, 4.9, 4.127 (2003).  In addition, no 
compensation shall be paid if a disability is the result of a 
veteran's own willful misconduct, including the abuse of 
alcohol and drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2003); see also VAOPGPREC 2-97 
(January 16, 1997).  In addition, 38 U.S.C. § 1103 prohibits 
service connection for disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  Thus, 
Hickson element (1) is not met as a matter of law with 
respect to diagnosed personality disorders, alcoholism and 
nicotine dependence.
 
With respect to the current diagnoses of depression, 
dysthymia and an anxiety disorder, the Board finds that the 
first Hickson element is met.  

With respect to the second Hickson element, the Board notes 
that no psychiatric disorder was diagnosed as chronic or 
otherwise noted while the veteran was on active duty.  His 
service medical records show no evidence of treatment for 
psychiatric complaints.  His separation examination contains 
normal psychiatric findings.  Accordingly, the second Hickson 
element is not met.  

With respect to the third element, medical nexus, none of the 
medical evidence purports to relate a diagnosis other than 
PTSD to the veteran's military service.  Indeed, in an April 
1981 psychiatric consultation report, the veteran was 
diagnosed with depression that was specifically found to be 
secondary to chronic alcoholism.  

The veteran's representative asserted in the March 2003 
informal hearing that the evidence established continuity of 
symptomatology after service.  The Board disagrees.  There is 
no evidence of any psychiatric problems in service or for 
over a decade after service.  The first evidence of 
psychiatric problems was the diagnosis of chronic alcoholism 
with secondary depression in April 1981.  Setting aside the 
fact that as described above alcoholism may not be service 
connected, a 10 year span following service before the first 
documented evidence of a psychiatric disorder does not 
constitute continuity of symptomatology.  

Moreover, evidence of continuity of symptomatology is only 
pertinent where a condition is noted during service, but is 
not found to be chronic at that time.  
38 C.F.R. § 3.303(b) (2003); see also Savage v. Gober, 10 
Vet. App. 488 (1997).  Here, as stated, no psychiatric 
disorder was noted during service.  Therefore a predicate 
condition for establishing service connection through 
continuity of symptomatology is not met.  

Finally, in cases involving claimed continuity of 
symptomatology, supporting medical nexus evidence is still 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.

Conclusion

In short, the Board finds that, for the reasons and bases 
expressed above, the elements required for establishment of 
entitlement to service connection have not all been met in 
the veteran's case.  As a preponderance of the evidence is 
against the veteran's claim, the benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



